Citation Nr: 0015590	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-20 462 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of overpayment of 
Department of Veterans Affairs (VA) disability pension 
benefits in the calculated amount of $12,695.47.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 decision by the Committee 
on Waivers and Compromises (Committee) at the St. Petersburg, 
Florida VA Regional Office, which found bad faith on the part 
of veteran in the creation of the overpayment and denied 
waiver.  In March 1999, the Board determined that the 
veteran's actions with respect to the creation of the 
overpayment did not constitute bad faith and that waiver was 
not precluded.  The Board REMANDED the case to the Committee 
for consideration of waiver on the principles of equity and 
good conscience.  The case has now been returned to the 
Board.  The only matter on appeal is whether recovery of the 
indebtedness would be against equity and good conscience.  


FINDINGS OF FACT

1.  The veteran was determined to be permanently and totally 
disabled by an October 1984 rating decision and awarded 
disability pension in November 1984.

2.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, of his 
obligation to immediately notify the VA of any change in 
family income and to report all income.

3.  In Eligibility Verification Reports (EVRs) submitted from 
September 1990 to September 1992, the veteran failed to 
report to proper amount of his spouse's earned annual income.  
Subsequent evidence revealed that that the veteran's spouse's 
earned annual income was higher than the amounts previously 
reported.

4.  In December 1992, the veteran's disability pension 
benefits were terminated effective February 1, 1989, based on 
the veteran's spouse's receipt of additional earned income.  
This action created an overpayment of $12,695.47.

5.  It is not contrary to equity and good conscience to deny 
a waiver of recovery of the amount of the debt of $12,695.47, 
resulting from the veteran's overpayment of disability 
pension benefits.


CONCLUSION OF LAW

Recovery of an overpayment of disability pension benefits in 
the amount of $12,685.47 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been in receipt of disability pension 
benefits for many years.  In October 1984, the RO determined 
that the veteran was permanently and totally disabled for 
pension purposes.  In several award letters, dated from 
November 1984 to November 1991, the veteran was informed of 
his responsibility to promptly notify the VA of any changes 
in his income as well as the income of his spouse, and that 
he was to report the total amount and source of all income 
received.

In September 1990 and 1991 EVRs, the veteran verified that 
his spouse's annual earned income was $6,300 for both years.  
A September 1992 EVR revealed that the veteran's spouse's 
annual earned income for September 1, 1991 to August 31, 1992 
was $10,000.  According to the RO, evidence received in 
December 1992 revealed that the veteran's spouse's earned 
income was $11,846 in 1989, $11,704 in 1990, and $10,783 in 
1991.  In a December 1992 letter, the veteran was notified 
that his benefits were being terminated retroactive to 
February 1, 1989 due to his spouse's receipt of additional 
income.  In January 1993, the veteran was notified of an 
overpayment in the amount of $12,695.47.  

In March 1993, the veteran requested a waiver of the 
overpayment of $12,695 because it would result in undue 
financial hardship on him.  The veteran's September 1993 
financial status report reflected that the veteran's total 
monthly family income was $930 and that total monthly 
expenses totaled $1,001, which included $167.50 for rent, 
$400 for food, and $79 for utilities and heat and telephone, 
approximately $227 for other itemized living expenses, and 
$131 for monthly payments on specific installment contracts 
and other debts.   

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. 
§ 1.965(a)(1999).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are:  (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R 
§ 1.965(a)(1999).

Upon review of the record, the Board notes that the veteran, 
in multiple award letters, was clearly informed of his 
responsibility to notify the VA promptly with regard to 
changes in income and that failure to do so would result in 
the creation of an overpayment in his account.  While the 
veteran did report earned income for his spouse, he failed to 
advise the VA of correct earned income despite being warned 
of the consequences of any failure to report income changes 
promptly.  Therefore, the Board finds that the claimant's 
actions in failing to notify the VA promptly with regard to 
his spouse's earned income contributed substantially to the 
creation of debt.  There was no fault on the part of the VA 
in the creation of the overpayment. 

The Board observes that the veteran contends that the amounts 
reported were estimated income, that the income amount 
attributed by the VA to the veteran's spouse were incorrect, 
and that W-2 forms showing the correct amounts were 
previously submitted to the VA.  The Board notes that these 
arguments pertain to the issue of creation of the 
overpayment, which was adjudicated by the Board in November 
1996. 
 
The Board also finds that recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
purpose of pension benefits is to provide income to veterans 
who are unemployable by reason of their disabilities and who 
meet certain financial status criteria.  As the veteran's 
family receives additional income, this income must be 
factored in to determine the amount to which he is entitled.  
Without the benefit of accurate and timely information, the 
VA is unable to determine whether a veteran meets the 
criteria.  Therefore, the Board finds that to recover the 
overpayment of such benefits does not nullify the objective 
of the payment, as the veteran did not provide the 
information which was required to determine his entitlement 
to the benefits received.  The Board further finds that the 
evidence does not show that the veteran incurred a legal 
obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.  The evidence shows 
that the veteran made several payments on installment 
contracts and other debts.  The veteran is expected to accord 
a Government debt the same regard given any other debt.  
Moreover, the Board concludes that a grant of waiver of 
recovery would result in unfair gain to the debtor.  

As to his assertion that repayment of the claim would result 
in financial hardship because his monthly income did not 
cover his monthly expenses, the Board notes that the 
regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of the basic necessities.  However, the only evidence 
of record pertaining to the veteran's financial status is a 
financial status report from September 1993, almost 7 years 
ago.  The RO, in a July 1999 letter, requested that the 
veteran submit an updated financial status report; however, 
no response from the veteran was received.   While the Board 
notes that it is possible that the veteran's financial status 
has changed, the Board has no choice but to adjudicate on the 
information of record.  The Board finds that the veteran's 
monthly expenses only exceeded his income by approximately 
$71.  The veteran indicated that $131 was owed on installment 
contracts, these are not considered basic necessities of 
life.  We again note that the veteran should accord a 
legitimate debt to the United States Government the same 
priority accorded other debtors.  Therefore, the Board finds 
that there is room in the veteran's monthly budget to permit 
repayment of the debt to the Government without depriving the 
veteran of the basic necessities of life and does not impose 
undue financial hardship on the veteran.  

As the Board concludes that the veteran was at fault in the 
creation of the indebtedness in this case and that there is 
no evidence of record that the collection of the indebtedness 
would not deprive the debtor or his family of the basic 
necessities of the life, the Board finds that recovery of the 
overpayment of $12,695.47 would not be against the principles 
of equity and good conscience.  Accordingly, waiver of 
recovery of the overpayment is denied.  


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $12,695.47 is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

